Citation Nr: 0502220	
Decision Date: 01/31/05    Archive Date: 02/07/05

DOCKET NO.  03-22 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C. § 1151 for 
herniated abdomen with scarring.  

2.  Entitlement to compensation under 38 U.S.C. § 1151 for a 
prostate condition.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel 


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).   

Procedural History

The veteran served on active duty from July 1969 until May 
1971.  

In December 2000, the RO received the veteran's claim of 
entitlement to compensation under 38 U.S.C. § 1151 for 
herniated abdomen with scarring.  In July 2001 the RO 
received the veteran's claim of entitlement to compensation 
under 38 U.S.C. § 1151 for a prostate condition.  The 
September 2002 rating decision denied the veteran's claims.  
The veteran disagreed with the September 2002 rating decision 
and initiated this appeal.  The appeal was perfected by the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in July 2003.

In March 2004, the veteran presented sworn testimony during a 
videoconference hearing which was chaired by the undersigned 
Veterans Law Judge.  A transcript of that hearing has been 
associated with the veteran's VA claims folder.  Subsequent 
to that hearing in April 2004, the veteran submitted evidence 
directly to the Board without a waiver of Agency of Original 
Jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304 
(2004).  

For that reason and for the reasons set out below, the appeal 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.



REMAND

The veteran seeks entitlement to compensation under 38 U.S.C. 
§ 1151 for herniated abdomen with scarring as well as for a 
prostate condition.  Essentially, he contends that VA's 
failure to diagnose diverticulitis in June 1996 led to 
additional surgical procedures and the development of a 
ventral hernia.  He further contends that a subsequent and 
related surgical procedure involved the use of a catheter and 
that the malfunction or misuse of the catheter damaged his 
prostate. 

Reasons for remand

The FTCA Claim

As noted above, the veteran seeks entitlement to compensation 
under 38 U.S.C. § 1151.  The record contains evidence that 
the veteran also filed a claim under the Federal Tort Claims 
Act (FTCA), apparently based upon the same events which led 
to the § 1151claim.  

The evidence of record includes certain documentation 
pertaining to the settlement of the FTCA claim in October 
2000.  The settlement are not dispositive of this § 1151 
claim.  However, certain medical records or other evidence, 
especially medical opinions on the subject of possible 
negligence on the part of VA, may have been generated in 
connection with the FTCA claim.  Such evidence is obviously 
pertinent to the §1151 claim and must be obtained if 
possible.

Additionally submitted evidence

As noted in the Introduction, in April 2004, the veteran 
submitted additional records pertinent to the adjudication 
the issue on appeal.  There is no waiver of initial RO 
consideration, and The RO did not readjudicate the issue in 
light of the new evidence.  

The Board cannot consider additional evidence without first 
remanding the case to the AOJ for initial consideration or 
obtaining the appellant's waiver.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).

Prostate condition claim

In order to establish entitlement to compensation benefits 
pursuant to 38 U.S.C.A. § 1151, there must be (1) medical 
evidence of a current disability; (2) medical or, in some 
circumstances, lay evidence of the incurrence or aggravation 
of an injury or disease as the result of VA hospitalization 
or treatment; and (3) medical evidence of a nexus between the 
asserted injury or disease and the current disability.  See 
Jones v. West, 12 Vet. App. 460, 464 (1999). 

The veteran has asserted that he suffered complications due 
the use of catheter after 1997 surgery, leading to a prostate 
disorder.  In the September 2002 rating decision and the May 
2003 SOC, the RO denied the veteran's claim, in part, for 
lack of medical evidence documenting a current prostate 
condition.  Since that time the veteran has submitted 
additional medical records, including an April 2004 report of 
a CT scan showing calcifications in the veteran's prostate.  
The significance of that finding is unclear.  The Board finds 
that the evidence of record is insufficient to make an 
informed decision on the claim and that a medical opinion on 
this matter is therefore necessary.

Accordingly, this case is remanded to Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should contact the veteran in 
writing and ask that he submit any 
additional evidence he may have 
pertaining to his claims.  He should be 
furnished the appropriate forms (VA Form 
21-4142) to allow VA to obtain any 
referenced medical records.  Any and all 
additional evidence obtained should be 
associated with his VA claims folder.  

2.  VBA should make efforts to obtain 
records related to the veteran's federal 
tort claim.  VBA should contact VA 
District Counsel and, if necessary, the 
United States Attorney's office to 
determine whether any additional evidence 
exists with respect to this claim, to 
include any medical records and opinions, 
court documents and/or settlement 
agreements. Any relevant additional 
evidence which is not protected by 
privilege should be associated with the 
claims folder.

3.  VBA should arrange for an opinion by 
a specialist in urology.  The reviewing 
urology specialist is initially asked to 
identify any current disability of the 
veteran's prostate.  The reviewing 
specialist is also asked to provide an 
opinion as to whether any identified 
disability of the prostate is at least as 
likely as not attributable to VA medical 
treatment, to include the February 1997 
use of a catheter.  If any such prostate 
disability is identified, the reviewing 
specialist is asked to state an opinion 
as to whether the record reflects 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of the VA 
medical personnel in furnishing health 
care to the veteran.  If any such 
additional prostate disability identified 
is a common and expected side-effect of 
the treatment provided by VA, or 
conversely if any such disability is 
unforeseeable, this should be stated.  

The reviewing specialist is asked to 
review the claims folder in conjunction 
with rendering the requested opinion.  If 
the reviewing specialist deems it to be 
necessary, the veteran should undergo a 
VA examination and/or appropriate 
diagnostic testing.  The report of the 
records review should be associated with 
the veteran's VA claims folder.

4.  After accomplishing any other 
development that it deems necessary, VBA 
should readjudicated the veteran's claims 
for benefits under the provisions of 
38 U.S.C. § 1151.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
Supplemental Statement of the Case with 
respect to that denial and given an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


